                Case 2:18-cv-00302-JCC Document 126 Filed 12/10/20 Page 1 of 2




                                                            THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE

 9    INTERNATIONAL NEWS, INC.,                                 CASE NO. C18-0302-JCC
10                                Plaintiff,                    MINUTE ORDER
11              v.

12    10 DEEP CLOTHING INC.,

13                                Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend certain
18   deadlines (Dkt. No. 125). The Court, having thoroughly considered the motion and the relevant
19   record and finding good cause, hereby GRANTS the motion. Relevant deadlines are extended as
20   follows:
21                   1. The deadline for Defendant to file its opposition to Plaintiff’s motion for entry of
22                      judgment pursuant to Fed. R. Civ. P. 54(b) (Dkt. No. 121) is extended to
23                      December 28, 2020;
24                   2. The deadline for Plaintiff to file a reply in further support of its motion is
25                      extended to January 8, 2021; and
26                   3. The Clerk is DIRECTED to renote Plaintiff’s motion for entry of judgment to


     MINUTE ORDER
     C18-0302-JCC
     PAGE - 1
           Case 2:18-cv-00302-JCC Document 126 Filed 12/10/20 Page 2 of 2




 1              January 8, 2021.

 2

 3           DATED this 10th day of December 2020.

 4                                                   William M. McCool
                                                     Clerk of Court
 5
                                                     s/Paula McNabb
 6
                                                     Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0302-JCC
     PAGE - 2
